Acheson, J.
The petitioner’s claim purports to be against a building which it describes thus: “The said building is built of stone, and constitutes a series of coke-ovens, for coking coal.” These ovens, it would seem, are of the ordinary size and form. Now, we know, from common observation, that coke-ovens are about six feet in height, and are arched over at the top, a hole being left in the crown for the exit of gases, and for the introduction of coal, with a door in front for the discharge of the coke, which during the burning process is walled up. Is, then, a coke-oven a “building,” within the meaning of the mechanic’s lien act of 1836? The word as there used cannot be held to include every species of erection on land. Truesdell v. Gay, 13 Gray, 311. “Taken in its broadest sense,” says the court in that case, “it can mean only an erection intended for use and occupation as a habitation, or for some purpose of trade, manufacture, ornament, or use, constituting a fabric or edifice, such as a house, a store, a church, a shed.” That a coke-oven is not intended as a habitation or for .shelter is certain. Neither is it capable of occupation and use for the purpose of trade, etc., in the *137sense of the above definition. It is no more a building than is any other oven erected on land i'or the purpose of baking bread, or drying any substance. In tbc recent case of Cowdrich v. Morris, 9 Pa. Co. Ct. R. 312, it was decided by the court of common pleas of Center county, Pa., that a lime-kiln is not a building within the scope of the mechanic’s lien law. But if a lime-kiln is not such a building, neither is a coke-oven. In the ease of Truesdell v. Gay, supra, it was held that a wall built around three sides of the stack of an iron furnace at the distance of a few feet from it, in order to protect it from earth slides, was not a building within the meaning of sueli a law. It is worthy here of note that since the act of June 16,1836, giving a mechanic’s lien against buildings, there has been supplemental legislation expressly extending the act to steam-engines, coal-breakers, pump-gearing, etc., (Act April 21, 1856; P. L. 496,) and, in certain counties, to “improvements, pumps, engines, tanks,” etc., (Act Feb. 27, 1868; P. L. 212,) connected with oil refineries, and to “oil-tanks,” whether connected with a refinery or not. Thus have we in subsequent statutes in pari materia a legislative indication of the moaning of the word “building” which should govern in the construction of the original act. U. S. v. Freeman, 3 How. 556. We do not think that the cases of Short v. Miller, 120 Pa. St. 470, 14 Atl. Rep. 374; Short v. Ames, 121 Pa. St. 530, 15 Atl. Rep. 607; and Titusville Iron-Works v. Keystone Oil Co., 130 Pa. St. 24, 18 Atl. Rep. 739,--sustain the position taken by the petitioner. In our judgment, in no reasonable sense can a coke-oven be said to be a building.
But, if the contrary conclusion were admissible, still another obstacle confronts the petitioner. The mortgage of the Cameron Iron & Coal Company to the Central Trust Company was recorded August 8, 1888, whereas the contract between the Cameron Iron- & Coal Company and the petitioner, under which the latter built the coke-ovens, was not signed or made until November 1,1888. The petitioner, however, claims the benefit of that clause of the mechanic’s lien act which provides that “the lien for work and materials aforesaid shall he preferred to every other lien or incumbrance which attached upon such building and ground, or either of them, subsequently to the commencement of such building.” But we are of opinion that the evidence fails to show that the building of the coke-ovens commenced before the recording of the mortgage. The written contract of November 1,1888, on its face is against that view, for it provides for the whole work of construction, and the first clause of the specification roads: “The ground on which the ovens, wharves, and railroad tracks are to be placed must be cleared from ail stumps, logs, and other material that will give an insecure foundation for the work, and ditched so ns to drain fhe bottom thoroughly.” Nor does the parol testimony sustain the allegation that the commencement of building was before the recording of the mortgage.
The evidence which comes from the witnesses shows this state of facts: In September, 1887, the Cameron Iron & Coal Company cleared off the land intended and selected i'or the coke-ovens; stumps were then taken out; the brush cleared off; and in November of that year a ditch was *138cut through the center of the coke-ground, to take off the water. That fall other ditches were cut, and roads were cut. During the fall of 1887 and the succeeding winter stone was quarried and hauled to and delivered on the coke-ground, and also logs.. Ultimately this stone was used in building the ovens, and the logs in building the cribbing for a coke-wharf. But the petitioner had nothing whatever to do with the above-mentioned work, or with any work done on the premises before the date of his contract. And, then, in point of fact, no part of the building of the coke-ovens was done prior to November 1, 1888. It seems very clear to us that all the previous work on the ground was of a preliminary nature, — preceding the commencement of building, — and hence did not have the effect of carrying back the petitioner’s alleged lien under his contract of November 1, 1888, so as to give him priority over ths mortgage. Such a result would be unreasonable and inequitable. When the mortgage was recorded the work of construction of the coke-ovens had not actually begun. Not a stone had béen laid, nor a stick of timber put in place. Such work as then appeared on the ground was, at the most, merely preparatory to the building of coke-ovens, and by no means the commencement of building. Moreover, this preliminary work was entirely the work of the Cameron Iron & Coal Company itself, and it would be most extraordinary if it could by relation give to the petitioner’s subsequent contract precedence over the mortgage. No case has been cited which sanctions such a doctrine, while the case of Stevenson v. Stonehill, 5 Whart. 301, 306, is directly against it. It follows, therefore, from what has been said, that the petitioner is not entitled to a decree that his claim is a lien paramount to the mortgage.
Reed, J. I concur.in the foregoing opinion.